Title: To James Madison from John Armstrong, Jr., 23 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 23 July 1808

My last letter was dated on the 18th. Inst.  I have now the honor of enclosing copies of two notes, the one from the Minister of foreign Affairs, the other from the Minister of Marine & Colonies.  The former, relates to a commerce carried on, as is alledged, by American Vessels between the belligerents; the latter assigns the reasons why an embargo, now imposed on our vessels in the Ports of France, cannot be immediately raised.  The allegation made by the Minister of foreign affairs that many american Ships arrive in the Ports of France, professedly from the United States, but really from England, is probably incorrect, but it is not to be denied that some of our Ships now in Europe, have been kept here with a view to a trade of this description & that others have been and are, actually engaged in Such trade.
To the documents above mentioned I add three tables viz: of vessels condemned by the Council of Prizes, of vessels Sequestered in the ports of France, and of Vessels embargoed in do.  I have the honor to be, Sir, With very high Consideration Your most obedient & very humble Servant,

John Armstrong


P. S.  I have this moment possessed myself of the Decree of His Majesty of the 2d. inst. in relation to a number of American Cargoes Sequestred in the Public warehouses of Antwerp: to the Copy of this Decree (subjoined hereto) I prefix that of my letter provoking a decision.

